Citation Nr: 1729097	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-17 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) for college courses taken during the period from August 1998 to May 2001.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to June 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in Atlanta, Georgia, that determined that the Veteran is not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).

The Veteran testified at a Travel Board hearing held in Atlanta, Georgia, in March 2017 before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

The Board's review includes the paper and electronic records.


FINDINGS OF FACT

1.  The Veteran's basic delimiting period receiving Chapter 30 educational assistance benefits expired on June 16, 2003; ten years following the day after his discharge from active service.

2.  On July 24, 1998, VA received the Veteran's application for Chapter 30 educational assistance benefits.

3.  On August 21, 1998, the Veteran started taking courses at a college and was pursuing an undergraduate major in exercise science.

4.  The Veteran continued taking courses at that college through May 5, 2001.

5.  VA did not adjudicate the July 1998 claim or another claim filed in April 2003.

5.  On February 21, 2012, VA received an enrollment certification from the college showing that the Veteran took courses there from August 21, 1998, to May 5, 2001, in pursuant of an undergraduate major in exercise science. 

6.  Prior to February 21, 2012, VA did not notify the Veteran of the need to provide enrollment certification and did not assist the Veteran in attempting to obtain an enrollment certification.

7.  There is no indication that the Veteran abandoned his July 1998 claim.

8.  The weight of evidence shows that the Veteran's July 24, 1998, claim is still pending.

9.  August 21, 1998, was the first scheduled date of classes during the first semester that the Veteran was enrolled at a college in pursuant of an undergraduate major in exercise science.

10.  The commencing date for educational assistance benefits for this program was August 21, 1998.

10.  The commencing date of August 21, 1998, was prior to the expiration of the basic delimiting period that ended on June 16, 2003. 

11.  The Veteran finished taking courses in May 2001, which was prior to the expiration of the basic delimiting period that ended on June 16, 2003.





CONCLUSION OF LAW

The criteria for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) for college courses taken during the period from August 1998 to May 2001 have been met.  38 U.S.C.A. §§ 3001, 3011, 3012, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1029, 21.1031, 21.1032, 21.7014, 21.7131, 21.7050 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law and regulations

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001. The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance. 38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. §§ 21.7040, 21.7042. 

 A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(1)-(2).  However, an individual who does not meet the requirements of 38 C.F.R. § 21.7042(a)(2) is eligible for basic educational assistance when he or is she is discharged or released from active duty for a service-connected disability.  38 C.F.R. § 21.7042(a)(5).

A claim is a formal claim when the claimant (or his or her authorized representative) files the claim with VA, and-- (1) The claim is a claim for-- (i) Educational assistance; (ii) An increase in educational assistance; or (iii) An extension of the eligibility period for receiving educational assistance; and (2) If there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  38 C.F.R. § 21.1029(c).

During the pendency of the claim, 38 C.F.R. § 21.1031 was added.  64 Fed. Reg. 23,771 (May 4, 1999).  This regulation provides that VA will furnish forms and has a duty to notify claimants of the necessary information or evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 21.1031.

During the pendency of the claim, 38 C.F.R. § 21.1032 was added.  72 Fed. Reg. 16,956 (Apr. 5, 2007).  This regulation provides that VA has to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim that is in the custody of non-Federal department or agency.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 21.1032.

The commencing date of the award of educational assistance is the latest of the date the educational institution certifies under 38 C.F.R. § 21.7131(b); one year before the date of claim as determined by § 21.1029(b); the effective date of the approval of the course; or one year before the date VA receives approval notice for the course.  38 C.F.R. § 21.7131(a).

For a course or subject leading to a standard college degree and when a student enrolls in a resident course or subject, the commencing date of the award will be the first scheduled date of classes of the semester.  38 C.F.R. § 21.7131(b).  

In general, VA will not provide basic educational assistance to a veteran beyond 10 years after separation from active service.  38 C.F.R. § 21.7050(a).

Analysis

Although the Veteran had less than three years of active service, he was discharged for a physical disability.  A June 1994 rating decision reflects that the Veteran was discharged due to an osteosarcoma, blood clot, pulmonary embolus, and perirectal abscess, and that service connected was granted for these disabilities.  His DD Form 214 reflects that he contributed to a veterans' educational assistance program.  Therefore, the Veteran's service meets the requirement for eligibility for the Chapter 30 educational assistance benefits.

The Veteran's basic delimiting period receiving Chapter 30 educational assistance benefits expired on June 16, 2003; ten years following the day after his discharge from active service.  On July 24, 1998, VA received the Veteran's application for Chapter 30 educational assistance benefits.  This application was a formal claim for education assistance benefits because it was filed using a VA Form 22-1990 (application for VA educational benefits).  On that form, the Veteran indicated that he was enrolling at a college in Georgia and that he would start taking classes on August 21, 1998.  He also indicated that his education or career goal was a master's degree in exercise science.

On August 21, 1998, the Veteran started taking courses at a college and was pursuing an undergraduate major in exercise science.  In September 1998, VA issued a certificate of eligibility with a delimiting date of June 17, 2003.  The Veteran continued taking courses at that college through May 5, 2001.  In April 2003, the Veteran filed a VA Form 22-1990 electronically.  He indicated that he wanted to get a bachelor's degree in exercise science at the college he had previously attended and that he wanted to start taking classes in May 2003.  On February 21, 2012, VA received an enrollment certification from the college showing that the Veteran took courses there from August 21, 1998, to May 5, 2001, in pursuant of an undergraduate major in exercise science.  

The VA Education Center first denied any claim for educational assistance benefits in March 2012.  The VA Education Center determined that the date of claim was February 21, 2012, the date VA received the enrollment certification.  The VA Education Center determined that the earliest date that it could pay any educational assistance benefits was February 21, 2011, one year prior to the date of claim.  The VA Education Center denied the claim on the basis that the enrollment began on August 21, 1998, which was long before the earliest date of eligibility, February 21, 2011.  The VA Education Center did not address whether the claim should be denied on the basis that the eligibility date of February 21, 2011, was long after the end of the delimiting period in June 2003.

The question is whether the date of eligibility is earlier than February 21, 2011.  The Veteran filed the correct form for a formal claim for educational assistance benefits in July 1998.  He identified the college and the date he would start taking classes.  The only thing he did not provide was an enrollment certification.  VA did not adjudicate the July 1998 claim or the April 2003 claim.  

Although VA issued a certificate of eligibility with a delimiting date of June 17, 2003, VA did not undertake any additional development regarding the reported enrollment.  Prior to enactment of the Veterans Claim Assistance Act of 2000, it is unclear whether VA should attempt to obtain the enrollment certificate or whether the Veteran was supposed to provide that document.  Even if the Veteran was supposed to provide the enrollment certification, VA did not inform him of that requirement pursuant to 38 C.F.R. § 21.1031, which was implemented in 1999.  Furthermore, VA did not assist the Veteran in attempting to obtain the enrollment certification pursuant to 38 C.F.R. § 21.1032 after the implementation of that regulation in 2007, which was issued pursuant to 38 U.S.C.A. §§ 5102, 5103 and 5103A, the statutes that are also known as the Veterans Claims Assistance Act of 2000. 

 Put simply, prior to February 21, 2012, VA did not notify the Veteran of the need to provide enrollment certification and did not assist the Veteran in attempting to obtain an enrollment certification.  As VA made no effort to notify or assist the Veteran, there is no indication that he abandoned his July 1998 claim for educational assistance benefits.  Cf. 38 C.F.R. § 3.159 (2016) (where evidence requested in connection with a claim is not provided within one year of the request, the claim will be considered abandoned).  Therefore, the weight of evidence shows that the Veteran's July 24, 1998, claim is still pending.

There is no indication that the Veteran is not eligible for educational assistance benefits for the courses he took from 1998 to 2001 on the basis that the college was not approved for educational assistance benefits or that the courses that he took was not approved for educational assistance benefits.  The commencing date of any award of educational assistance is the later of the date certified by the college or one year prior to the July 24, 1998, claim.  The college certified that August 21, 1998, was the first scheduled date of classes during the first semester that the Veteran was enrolled at a college in pursuant of an undergraduate major in exercise science.  Thus, the commencing date for educational assistance benefits for this program was August 21, 1998.  The commencing date of August 21, 1998, was prior to the expiration of the basic delimiting period that ended on June 16, 2003.  The Veteran finished taking courses in May 2001, which was prior to the expiration of the basic delimiting period that ended on June 16, 2003.

The criteria for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) for college courses taken during the period from August 1998 to May 2001 have been met.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) for college courses taken during the period from August 1998 to May 2001 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


